Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fauser, et al. (DE 4445288; hereinafter Fauser) in further view of Nam et al. (US 2011/0006656 A1, hereinafter Nam) in further view of CN102954658A (WANG).
With respect to claim 1, Fauser discloses a refrigerator (Fig.3) comprising: a main body; a storage compartment (at 15, Fig.3) provided in the main body including an opening; a door (12) to open or close the opening of the storage compartment; a storage basket (19) which moves together with the door to be drawn into or out of the storage compartment; and an auxiliary basket (29, Fig.2) supported by the storage basket, the auxiliary basket including a roller (30); wherein the storage basket includes: a roller support surface (25 of 20) configured to support the roller on an upper portion of the storage basket, a front protrusion (front protrusion of 28, Fig..3) provided with a front portion of the roller support surface to restrict a forward movement of the auxiliary basket, an auxiliary protrusion (27, Fig.3) protruded upward from the roller support surface, to impede a movement of the roller (30) such that the auxiliary basket is drawn 
Nam teaches a rear protrusion (44, Fig.2, Fig.5, Fig.8) protruding upward from a rear portion of the roller support surface to restrict a backward movement of the auxiliary basket (50, via roller 51, Fig.8, section 0049). It would have been obvious to one having ordinary skill in the art to include a rear protrusion at the rear portion of the roller support surface of Fauser, as taught by Nam, in order to absorb the rolling motion of the roller in the rearward position and restrict the rolling motion so that the roller does not roll beyond a predetermined degree.
With respect to claim 1, the combination doesn’t show the front protrusion protrudes upward and that there is a level portion of the roller support surface between the auxiliary protrusion and the front protrusion.
WANG teaches a support surface (18, Fig.3) with a front protrusion (front protrusion of groove (14) that protrudes upward from a front portion of the support surface (18) to restrict forward movement of the auxiliary basket, wherein a level portion (at 14, Fig.3) of the roller support surface being between the auxiliary protrusion (other protrusion of 14) and the front protrusion; the auxiliary support being between the front and rear protrusion (16).
It would have been obvious to one having ordinary skill in the art to modify the front and auxiliary protrusion such that the front protrusion protrudes upwards from the roller support surface, and such that there is a level portion between the auxiliary 
With respect to claim 2, the combination (WANG) shows wherein the auxiliary protrusion has a lower height than the front protrusion (Fig.3).  
With respect to claim 3, the combination shows (Fauser and WANG) wherein the auxiliary protrusion is formed in a shape such that a height of the auxiliary protrusion decreases toward a rear of the storage compartment (Fig.3, Fauser and WANG).  
With respect to claim 4, the combination shows (Fauser) wherein the auxiliary protrusion and the front protrusion are configured so that, when a force is directly applied to the auxiliary basket while the roller is disposed between the front protrusion and the auxiliary protrusion, the roller is moved over the auxiliary protrusion, and the auxiliary basket is drawn in while the storage basket is not moved (Fig.2, Fig.3, Fauser).  
With respect to claim 5, the combination shows (Fauser) wherein the auxiliary basket (29, Fig.2) is configured to be drawn out together with the storage basket (19) until the roller moves over the auxiliary protrusion when the storage basket is drawn out (Fig.2).
With respect to claims 6 and 7, the combination doesn’t explicitly teach the length of the level portion of the roller support surface is approximately equal to a diameter of the roller. It would have been obvious to one having ordinary skill in the art to make the size of the level portion approximately equal to the diameter of the roller, since such a . 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.